1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11   Attorneys for Plaintiff, RABAB ABDULHADI
12

13                                   UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                                       )   Case No.: 4:18-cv-04662-YGR
16
                                                             )
                        Plaintiff,
17                                                           )   SUPPLEMENTAL DECLARATION
                        v.
                                                             )   OF MARK KLEIMAN PURSUANT
18    LESLIE WONG, ET AL.                                    )   TO COURT’S JUNE 19, 2020
                                                             )   ORDER
19                      Defendants
                                                             )
20                                                           )   Date: July 14, 2020
                                                             )   Time: 2:00 p.m.
21                                                           )   Location: Courtroom 1 (4th Floor)
                                                             )   Judge: Yvonne Gonzalez Rogers
22
                                                             )
23                                                           )
                                                             )
24                                                           )
      _________________________________________
25

26

27

28    ____________________________________________________________________________________________________

                                SUPPLEMENTAL DECLARATION OF MARK KLEIMAN
                                   PURSUANT TO COURT’S JUNE 19, 2020 ORDER

     Case No. __4:18-cv-04662
1                    SUPPLEMENTAL DECLARATION OF MARK A. KLEIMAN
2          I, Mark A. Kleiman, hereby declare as follows:
3          1. I am an attorney duly licensed to practice law before all courts in the State of
4    California and am admitted to practice before this Court as well. Along with Mr. Ben
5    Gharagozli, I represent Rabab Abdulhadi (hereinafter “Client”). If called upon to do so, I could
6    and would testify competently to the following based upon firsthand knowledge.
7          2. This supplemental declaration is submitted pursuant to the Court’s June 19, 2020
8    Order.
9          3. In the last six weeks Mr. Gharagozli and I have spoken directly with the Client
10   telephonically about the case generally and the status of the proceedings on May 26, 2020; June
11   5, 2020; June 15, 2020; and June 23, 2020. We have also sent dozens of emails to the Client
12   regarding these issues.
13         4. Mr. Gharagozli and I have discussed with the Client the delivery of any legal files to
14   the Client and other consequences of my withdrawal and Mr. Gharagozli’s withdrawal in this
15   matter.
16         5. Mr. Gharagozli and I have informed the Client of the date, time, and location of the
17   hearing on our motion to withdraw and Client’s right to appear and contest the withdrawal.
18         Pursuant to the provisions of28 U.S.C. § 1746, I declare under penalty of perjury that the
19   foregoing is true and correct to the best of my information, knowledge, and belief.
20         Executed this 1st day of July, 2020 at Los Angeles, California.
21

22
                                                      ________________________________
23                                                    Mark A. Kleiman

24

25

26

27

28    ____________________________________________________________________________________________________

                                SUPPLEMENTAL DECLARATION OF MARK KLEIMAN
                                   PURSUANT TO COURT’S JUNE 19, 2020 ORDER

     Case No. __4:18-cv-04662
1                                      CERTIFICATE OF SERVICE
2
          I, the undersigned, certify that I am employed in the City of Santa Monica, County of Los
3    Angeles, California. I am over the age of eighteen years and not a party to the within action.
     My business address is 2525 Main Street, Suite 204, Santa Monica, CA 90405.
4

5
           On July 1, 2020, I served the following document(s):

6          SUPPLEMENTAL DECLARATION OF MARK KLEIMAN PURSUANT TO
           COURT’S JUNE 19, 2020 ORDER
7

8
          I hereby certify that the foregoing document was efiled with the Clerk of the Court for the
     United States District Court for the Northern District of California using the appellate CM/ECF
9    System. Participants in the case who are registered CM/ECF users will be served by the
     CM/ECF system. I also placed true copies thereof in sealed envelopes addressed as shown
10
     below by the following means of service:
11
                  Rabab Abdulhadi
12                1600 Holloway Venue, Room EP 425
                  San Francisco, CA 94132
13
                  rabab.abdulhadi@gmail.com
14
     [X] By First Class Mail - I am readily familiar with the firms' practice for collection and
15   processing of correspondence for mailing. Under that practice, the correspondence is deposited
     with the U.S. Postal Service on the same day as collected, with first-class postage thereon fully
16
     prepaid, in Santa Monica, California, for mailing to the office of the addressee following
17   ordinary business practices.

18   [X] By Electronic Transmission - I caused each such document to be transmitted to the office of
     the email addressee.
19

20         I declare under penalty of perjury that the foregoing is true and correct.

21         Executed on July 1, 2020, at Santa Monica, California.
22
                                                      ___________________________
23                                                         Mark Kleiman
24

25

26

27

28    ____________________________________________________________________________________________________

                                SUPPLEMENTAL DECLARATION OF MARK KLEIMAN
                                   PURSUANT TO COURT’S JUNE 19, 2020 ORDER

     Case No. __4:18-cv-04662
